            Case 2:20-cv-05638-CFK Document 10 Filed 01/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA

AAMCO TRANSMISSIONS, LLC,                    :
f/k/a AAMCO TRANSMISSIONS, INC.,             :       CIVIL ACTION
                Petitioner,                  :
                                             :
                v.                           :
                                             :
                                             :       Case No. 20-5638
TIMOTHY F. O’NEILL, and                      :
T. O’NEILL III, INC.,                        :
                     Respondents.            :

                                             ORDER

       AND NOW, this 21st day of January, 2021, having considered AAMCO Transmissions,

LLC’s Petition to Confirm Arbitration Award (ECF No. 1), it is ORDERED that:

       1.       The Petition to Confirm Arbitration Award (ECF No. 1) is GRANTED. The final

arbitration award (Petition to Confirm Arbitration Award, Exhibit 2) is CONFIRMED.

       2.       Judgment is hereby entered on behalf of Petitioner against Respondents Timothy

F. O’Neill and T.O’Neill III, Inc. in the amount of $120,956.12 and $13,825.13 for attorneys’

fees, costs and other expenses.

       The Clerk of Court is directed to close this case.


                                                            BY THE COURT

                                                            /s/ Chad F. Kenney
                                                            CHAD F.KENNEY, JUDGE
